36 F.3d 1103
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose Rigoberto MORENO-ARGUETTA, Defendant-Appellant.
No. 93-50766.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1994.*Decided Sept. 22, 1994.

Before:  SNEED, WIGGINS, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Jose Rigoberto Moreno-Arguetta appeals the sentence of 60 months imposed following his conditional plea of guilty to being a deported alien found in the United States in violation of 8 U.S.C. Sec. 1326(a), (b)(1).  We have jurisdiction under 28 U.S.C. Sec. 1291 and we affirm.


3
Moreno-Arguetta was deported in 1988, 1992 and 1993, each time following a conviction for a narcotics or firearms offense.  The first two times he was deported, Moreno-Arguetta received a letter known as INS Form I-294, which warned him that if he returned to the United States illegally, he would face a maximum sentence of two years in prison.  Upon his conviction of the instant offense, he was sentenced to the statutory maximum term of 60 months in prison.


4
Moreno-Arguetta argues that because the contents of Form I-294 were inaccurate, due process required that his sentence be limited to 24 months.  Alternatively, he argues that the district court erred by refusing to depart downward on the basis of the INS's misrepresentation.  Both of these arguments are foreclosed by our recent decision in  United States v. Ullyses-Salazar, 28 F.3d 932 (9th Cir.1994).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3